EXHIBIT 1 Trading Symbols (TSX-V:LM; OTC BB: LMDCF) 151 Bloor St West Jianwai SOHO, Building 17 Suite 703 Suite 601, 39 East 3rd Ring Rd Toronto, Ontario Dong San Huan Zhong Lu Canada M5S 1S4 Beijing 100022 China Tel:416.927.7000 Tel:86.10.5900.0152 Fax : 416.927.1222 Fax:86.10.5900.1801 www.lingomedia.com Form 51 – 102 F1 Management Discussion &Analysis For the Year Ended December 31, 2008 April 30, 2009 1 MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2008 The following Management's Discussion & Analysis ("MD&A") of Lingo Media Corporation’s (the "Company" or "Lingo Media") (formerly Lingo Media Inc.) financial condition and results of operations, prepared as of April 30, 2009, should be read in conjunction with the Company's audited consolidated financial statements and accompanying notes for the years ended December 31, 2008 and 2007, which have been prepared in accordance with Canadian generally accepted accounting principles.All dollar amounts are in Canadian dollars unless stated otherwise. Our MD&A is intended to enable readers to gain an understanding of Lingo Media’s current results and financial position.To do so, we provide information and analysis comparing the results of operations and financial position for the current year to those of the preceding comparable twelve month period.We also provide analysis and commentary that we believe is required to assess the Company's future prospects. Cautions Regarding Forward-Looking Statements This MD&A contains certain forward-looking statements, which reflect management’s expectations regarding the Company’s results of operations, performance, growth, and business prospects and opportunities. Statements about the Company’s future plans and intentions, results, levels of activity, performance, goals or achievements or other future events constitute forward-looking statements.Wherever possible, words such as "may," "will," "should," "could," "expect," "plan," "intend," "anticipate," "believe," "estimate," "predict," or "potential" or the negative or other variations of these words, or similar words or phrases, have been used to identify these forward-looking statements.These statements reflect management’s current beliefs and are based on information currently available to management as at the date hereof. Forward-looking statements involve significant risk, uncertainties and assumptions.Many factors could cause actual results, performance or achievements to differ materially from the results discussed or implied in the forward-looking statements.These factors should be considered carefully and readers should not place undue reliance on the forward-looking statements.Although the forward-looking statements contained in this MD&A are based upon what Management believes to be reasonable assumptions, the Company cannot assure readers that actual results will be consistent with these forward-looking statements.These forward-looking statements are made as of the date of this MD&A, and the Company assumes no obligation to update or revise them to reflect new events or circumstances, except as required by law.Many factors could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including: general economic and market segment conditions, competitor activity, product capability and acceptance, international risk and currency exchange rates and technology changes. More detailed assessment of the risks that could cause actual results to materially differ than current expectations is contained in the "Quantitative and Qualitative Disclosures of Market Risk" section of this MD&A. 2 Summary Description of Lingo Media Lingo Media is a diversified online and print education product and services company.Speak2Me Inc. (“Speak2Me”), a subsidiary acquired in 2007, is a new media company focused on interactive advertising in China through its Internet-based English language learning platform. In China, Lingo Media continues to expand its legacy business via its wholly-owned subsidiary Lingo Learning Inc. (“Lingo Learning”), a print-based publisher of English language learning programs.In Canada, Lingo Media through its 70.33% subsidiary A+ Child Development (Canada) Ltd. (“A+”) specialized in early childhood cognitive development programs which distributed educational materials along with its proprietary curriculum.In December 2008, A+ filed a Notice of Intention to Make a Proposal under the Bankruptcy and Insolvency Act. As of December 31, 2008, the Company operated two distinct business segments as follows: Online English Language Learning The Company offers an online English language learning community in China through its acquisition of Speak2Me.Speak2Me incorporates Lingo Media’s proven pedagogy with fun, interactive lesson modules to address the rapidly growing need for spoken English worldwide.Speak2Me’s groundbreaking service uses speech recognition technology to teach spoken English online through more than 350 targeted lessons that engage users in interactive conversations with a virtual teacher. A unique social-networking infrastructure that allows students to form study groups and offers contests, prizes and other incentives, creates a learning environment that engenders co-operation and competition, just as in a conventional classroom. Speak2Me’s patent-pending Conversational Advertising™ platform allows Speak2Me to provide its innovative offering to end-users at no cost. In addition, Speak2Me offers premium content development services and custom training modules to support businesses and institutions that require English language training for their personnel. Print-Based English Language Learning The Company continues to expand its business via its subsidiary Lingo Learning Inc. (“Lingo Learning”), a print-based publisher of English language learning programs in China since 2001. Lingo Learning has an established presence in China’s education market of 200 million students.To date, it has co-published 278 million units from its library of more than 340 program titles in China. Recent Developments On
